Conviction for murder; punishment, twenty-five years in the penitentiary.
For the first time in his motion for new trial appellant complains of certain matters in the charge of the court which are not deemed fundamentally erroneous, if at all. Where it appears from the record that no exceptions were taken to the charge of the court, we uniformly hold an attempt to raise irregularities therein for the first time in the motion for new trial, to come too late. Wilson v. State, 83 Tex. Crim. 93; Olsup v. State, 85 Tex.Crim. Rep.; Flores v. State,86 Tex. Crim. 235; Brown v. State, 88 Tex.Crim. Rep.; Hill v. State, 89 Tex.Crim. Rep.; Roberts v. State,99 Tex. Crim. 492.
We have carefully examined the evidence and are of opinion same is sufficient to afford justification for the verdict. Appellant with a shot gun shot deceased at close range as the latter approached the place where his wife and children and appellant were located. There *Page 519 
had been some estrangement between deceased and his wife, who was a sister of appellant, and she had caused the arrest of deceased for wife desertion. On the night in question deceased asked some parties to go with him to where his wife was staying with her children and her brother, this appellant, the avowed purpose of deceased being to talk matters over with his wife. A young man who went with deceased on said occasion testified that he called out when they approached the house, to the wife of deceased, that her husband was there and wanted to speak to her. She testified that when this occurred she waked appellant, who thereupon put a shell in his shot gun and shot deceased, who was on the outside of the house. When the body of deceased was found the next morning he had in one hand a partially smoked cigarette, and in the other an unlighted match. Appellant claimed self-defense, and testified to some threats made by deceased, and that when he saw deceased coming toward him he fired in self-defense. These conflicts in the testimony have been settled by the jury adversely to appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.